Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claim 12-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US20160015230A1), hereinafter Conrad in view of Oka et al. (US20190208974A1), hereinafter Oka further in view of Lo et al (US10795466B11), hereinafter Lo.
Regarding claim 12, Conrad teaches
 A method of controlling a vacuum cleaner having a fluid flow path extending from a dirty air inlet to a clean air outlet, the method comprising (para. 0009):
(para. 183, vacuum detects the level the position switch 640 is in)
activating a motor of the vacuum providing airflow along the fluid flow path while the user activated switch is activated (para. 193); 
Conrad teaches a continuously activating the motor without further activation of the user activated switch (para. 193)
Conrad fails to teach determining when the user activated switch is activated twice within a predetermined period of time and upon determining the user activated switch has been activated twice within the predetermined period of time.
Oka teaches determining when the user activated switch is activated twice (para. 0051, however Oka fails to explicitly state that the switch is activated within a specific predetermined period of time).  
	Lo teaches a user interface where the system can be program to determine when a user has press a button twice after specific predetermined time, and that predetermined time can be set to varying amounts. (Col 3 lines 6-16) 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Conrad’s vacuum cleaner system to have the design of Oka, and use the teachings of Lo where a user interface system is programmed to where pressing the switch twice allows the motor run continuously, and having a set predetermined time for the switch. This modification 
Regarding claim 13, Conrad as modified teaches deactivating the motor upon the next activation of the user activated switch (para. 195, switch 640 controls the vacuum cleaner and user can toggle switch after activated twice to turn off vacuum cleaner)
Regarding claim 14, Conrad as modified teaches wherein the predetermined period of time is 2 seconds (see Lo col 3 lines 11-16).
Regarding claim 15, Conrad as modified teaches wherein the predetermined period of time is 1 second. (see Lo col 3 lines 11-16)
Regarding claim 16, Conrad as modified teaches wherein the predetermined period of time is in a range from 1 second to 2 seconds (Lo teaches that predetermined time can change to fifty milliseconds, or be change to one second or two seconds which is in the range; col 3 lines 11-16)
Regarding claim 17, Conrad as modified teaches activating the motor includes providing power to the motor from a battery (power source can be onboard energy storage device like batteries para. 0079).
Regarding claim 18, Conrad as modified teaches after activating the motor, rotating the airflow within a cyclonic chamber to separate debris from the airflow (para. 0083).
(para. 0086, 108).
3.	Claims 19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US20160015230A1), hereinafter Conrad in view of Oka et al. (US20190208974A1), hereinafter Oka further in view of Lo et al (US10795466B1), hereinafter Lo as applied to claim 18 above, and further in view of Frederickson (US 7603745).
Regarding claim 19, Conrad as modified teaches all of the elements stated above in claim 1, except after rotating the airflow within the cyclonic chamber, passing the airflow through a perforated shroud and into a secondary cyclonic stage.
	Frederickson teaches rotating the airflow within the cyclonic chamber, passing the airflow through a perforated shroud and into a secondary cyclonic stage (col 2 lines 55-67).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Conrad’s vacuum cleaner system to have a secondary cyclonic stage and shroud using the teachings of Frederickson. This modification would allow the vacuum cleaner filter out dirt and clean more efficiently. 
(col 2 lines 55-67, col 3 lines 11-15).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 
/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723